Exhibit 10.7

 

RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:

 

Gerrit M. Steenblik
POLSINELLI PC
One East Washington Street, Suite 1200
Phoenix, AZ  85004

 

ROYALTY AGREEMENT

 

(American West Potash)

 

THIS ROYALTY AGREEMENT (“Royalty Agreement”), dated as of
                        , 2014, is made by and between American West Potash,
LLC, a Delaware limited liability company (the “Company”), and The Karlsson
Group, Inc., an Arizona corporation, (“Karlsson”) (sometimes referred to
collectively, as the “Parties,” and individually, as a “Party”) with reference
to the following facts and intentions:

 

RECITALS

 

A.                                    The Company is a wholly-owned subsidiary
of Prospect Global Resources, Inc., a Delaware corporation (“Prospect”);

 

B.                                    Prior to May 30, 2012, the Company
acquired the land and other real property interests that are described on the
attached Exhibit “A;”

 

C.                                    Effective as of May 30, 2012, Prospect and
Karlsson entered into that certain Membership Interest Purchase Agreement (the
“Purchase Agreement”) whereby Prospect purchased, and Karlsson sold, all of
Karlsson’s limited liability company membership interests (the “Membership
Interests”), representing fifty percent (50%) of the total limited liability
company membership interests, in the Company and Prospect executed and delivered
various documents in order to evidence and secure the obligation to pay the
purchase price and other obligations;

 

D.                                    As partial consideration for the sale of
the Membership Interests and concurrently with the execution of the Purchase
Agreement, the Parties entered into an Additional Consideration Agreement (the
“Original Agreement”) pursuant to which Prospect agreed to cause the Company to
grant to Karlsson additional consideration for the sale, to be paid as a
percentage of the Gross Sales of Authorized Minerals (as defined respectively
below) from the Company’s land and other real property interests and as a
percentage of royalties received by the Company from HNZ Potash, LLC, a Delaware
limited liability company (“HNZ”);

 

E.                                     On April 15, 2013 the Parties entered
into an Amendment to the Original Agreement (the “First Amendment”); and

 

1

--------------------------------------------------------------------------------


 

F.                                      On or about December     , 2013 the
Parties entered into the Fourth Extension Agreement (the “Extension Agreement”)
with respect to the payment and performance of their obligations arising out of
the Purchase Agreement by Prospect, the Company and other Affiliates (as defined
below).

 

G.                                    Upon the terms and conditions set forth in
this Royalty Agreement the parties intend to hereby to further amend the
Original Agreement and First Amendment, to cause the Additional Consideration
payable for the sale of the Membership Interests with respect to the AWP Area
(defined below) to be paid in the form of the Royalty described below, and to
cause the obligation to pay the Royalty to be recorded or filed in the public
records as a Royalty Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto hereby agree as follows:

 

AGREEMENT

 

1.                                      Recitals Incorporated.  The foregoing
Recitals are incorporated herein by reference.

 

2.                                      Definitions.

 

a.                                      “Affiliates” shall mean collectively (i)
Prospect; Prospect Global Resources, Inc., a Nevada corporation; and Apache
County Land & Ranch, LLC, a Nevada limited liability company; (ii) any other
person or entity that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Company or any of the foregoing Affiliates; (iii) any joint venture to which the
Company or any of the foregoing Affiliates is a party; and (iv) any successor or
assign of the Company or any of the foregoing Affiliates, but as to clauses
(iii) and (iv) solely to the extent that such joint venture, successor or assign
acquires the interests of the Company or any of the other foregoing Affiliates
in the Authorized Minerals.  The term “control” (including the terms “controlled
by” and “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a person or entity, whether through the ownership of voting
securities, by contract or otherwise.

 

b.                                      “Authorized Minerals” shall mean all
potash and rock salt naturally occurring within potash deposits which is known
to exist or which is hereafter discovered to exist in and under the AWP Area
(defined below) and is extracted, mined, processed or produced by underground
mining, solution mining or other mining methods and sold from any or all of the
lands and real property interests that are more particularly described as the
AWP Area, whether now existing or hereafter developed or invented, including but
not limited to any and all such minerals that are mined, extracted, processed or
produced and sold from or as a result of any permit, lease or mineral lease
issued in favor of the Company or any of its Affiliates by the Arizona State
Land Department or by any other landowner.

 

2

--------------------------------------------------------------------------------


 

c.                                       “AWP Area” means the land and other
real property interests legally described on Exhibit “A” attached hereto, as
such AWP Area may be modified pursuant to the provisions of Section 3.e below.

 

d.                                      “Gross Sales” shall mean a sum
calculated based on tons of Authorized Minerals actually sold during a calendar
quarter at the actual average quarterly per ton sales price received by the
Company during such calendar quarter on a weighted basis, whether such sales are
made pursuant to purchase orders, off-take agreements or otherwise.  In the case
of sales of Authorized Minerals sold under non-arms length contracts, “Gross
Sales” shall mean the fair market value of such Authorized Minerals without
deduction for any costs, expenses, liabilities or obligations paid or incurred
by the Company other than transportation from the point of shipment to market at
the mine (but not intra-mine transportation costs).  In the event of a sale made
pursuant to a long-term contract where a deposit is made, such deposit shall be
treated as a Gross Sale.

 

e.                                       “Potash Sharing Agreement” means that
certain Potash Sharing Agreement dated as of July 27, 2011, among the Company,
James Marlin Gale, Evelyn W. Lucking, David Glen Spurlock, Ransom Theodore
Spurlock, Robert H.W.W. Spurlock, Vincent Pride Spurlock, Nancy Elizabeth Winn
(collectively, the “SL Group”), American General Life Insurance Company, a Texas
corporation (“AIG”) and Pap and Pop Family Ltd., a Texas limited partnership,
and 3MKJ LP, a Texas limited partnership (collectively, the “Hortenstine
Group”).

 

3.                                      Grant of Royalty.

 

a.                                      In accordance with the terms and
conditions of the Original Agreement as amended by the First Amendment and this
Royalty Agreement the Company has granted, sold and conveyed and  by these
presents does grant, sell and convey unto Karlsson (i) an undivided two percent
(2%) of one hundred percent (100%) of the Gross Sales of all Authorized Minerals
sold by the Company from the AWP Area plus (ii) an amount equal to twenty-five
percent (25%) of all amounts received by the Company from HNZ pursuant to the
Agreement dated April 23, 2012 by and between HNZ and the Company (the “HNZ
Royalties”), a copy of which is attached to the Original Agreement
(collectively, the “Royalty”).

 

b.                                      Any Royalty paid pursuant to this
Royalty Agreement shall be pari passu with payment of a royalty of not more than
1% of its Gross Sales of Authorized Minerals to each of Buffalo Management LLC
and Grand Haven Energy, LLC and its obligations to the SL Group, AIG and the
Hortenstine Group under the Potash Sharing Agreement (collectively, the “Other
Royalty Holders”).

 

c.                                       The Royalty shall be calculated
quarterly as of the last day of March, June, September and December; provided,
however, that a Royalty, if any, paid upon written off receivables shall be
credited to the next calendar quarter.  Royalty payments for each preceding
calendar quarter shall be paid in arrears within forty-five (45) days of the end
of each of June, September, and December and within ninety (90) days of the end
of each March, by the Company to Karlsson.

 

3

--------------------------------------------------------------------------------


 

d.                                      The Royalty shall be paid in U.S.
dollars, without demand, notice, setoff or reduction, by wire transfer in good
and immediately available U.S. funds to such account or accounts as the Karlsson
may from time to time designate in writing.

 

e.                                       The Company may, in the good faith
exercise of its reasonable discretion, modify and amend its existing leases
applicable to the AWP Area and release portions of the AWP Area (the “Released
Areas”) from such leases and/or replace such Released Areas with other real
property owned by the applicable lessors (the “Replacement Areas”) on which the
Company will in the immediate future conduct mining of Authorized Minerals and
in connection therewith shall add any such Replacement Areas to the AWP Area and
remove any such Released Areas from the AWP Area.

 

f.                                        Concurrently with each quarterly
payment, the Company shall cause to be provided to Karlsson (i) a quarterly
statement setting forth for that quarter the finished tons of all Authorized
Minerals, the Company’s Gross Sales and the HNZ Royalties received by the
Company, (ii) the payments made to the Other Royalty Holders; and (iii) the
calculation of the Royalty payable to Karlsson.

 

g.                                       In addition to the quarterly
statements, within ninety (90) days after the end of each March, the Company
shall provide an audited annual report of all of its operations consisting of a
summary of the preceding year’s activities with respect to the AWP Area insofar
as those activities are relevant to the calculation of the Royalty.

 

h.                                      The following events shall be deemed to
be “Reportable Events:” (i) the acquisition of an interest in any land or other
real property interests by the Company or any of its Affiliates; (ii) the
release of any Released Areas and the acquisition of any Replacement Areas;
(iii) any modification to any existing leases, licenses, permits or other
agreements pertaining to Authorized Minerals, whether in the name of the Company
or any of its Affiliates; and (iv) any change of an operator that is engaged in
extracting, mining, processing or producing Authorized Minerals (an
“Operator”).  Within thirty (30) days after each Reportable Event the Company
shall provide Karlsson with a reasonable written description of the event.

 

i.                                          Any Royalty payment that is not paid
when due shall accrue interest at an annual rate equal to the prime rate as
published in the Wall Street Journal plus 5%, compounded monthly, which shall be
payable on demand.

 

j.                                         Nothing herein shall be deemed to
create any ownership interests of Karlsson in the Authorized Minerals or the AWP
Area or in any other real property owned, leased, or otherwise subject to a
license, permit or other agreement benefitting the Company.

 

4.                                      Representations and Warranties.  The
Company hereby represents and warrants to Karlsson that as of the date of this
Agreement (a) the Company is duly formed, validly existing and in good standing
and has all requisite power and authority to enter into and perform its
obligations under this Royalty Agreement; (b) the consummation of the
transactions contemplated by this Royalty Agreement will not violate nor be in
conflict with any provision of the Company’s certificate of formation, limited
liability company agreement, or any agreement or instrument, to which the
Company is a party or is bound, or any judgment, decree, order, writ,

 

4

--------------------------------------------------------------------------------


 

injunction, statute, rule or regulation applicable to the Company; (c) the
execution, delivery and performance of this Royalty Agreement, and the
transactions contemplated hereby, have been duly and validly authorized by all
requisite action on the part of the Company; (d) neither the Company nor any of
its Affiliates except Apache County Land & Ranch, LLC owns any land, leasehold
interest, license or permit for the use of lands for the extracting, mining or
processing of Authorized Minerals; (e) the Company is in compliance in all
material respects with all material requirements of applicable law; and (f) each
payment that the Company was required to make, on or before the date hereof, to
the Arizona State Land Department with respect to the AWP Area was made in full
to such agency on or before the due date applicable to such payment.

 

5.                                      Books and Records/Inspection.  The
Company shall, and shall cause any Operator that enters into an agreement with
the Company or any of its Affiliates, to permit Karlsson and any of its
authorized representatives, at Karlsson’s cost and expense, to inspect the
Company’s and such Operator’s financial accounting records (including without
limitation, any records and data that are maintained electronically), and in
conjunction with such inspection to make copies and take extracts therefrom and
to discuss with the Company and such Operator the calculations of the Royalty
and Gross Sales; provided, however that such inspection shall take place at
reasonable times during normal business hours and not more often than once per
calendar quarter.  The Company shall cause that all of its books and records and
those used by any such Operator to calculate the Royalty and Gross Sales to be
kept according to the U.S. generally accepted accounting principles consistently
applied.  In the event that any Affiliate conducts mining operations on the AWP
Area to extract, mine, process or produce and sell Authorized Minerals said
Affiliate shall also comply with the terms of this Section 5.

 

6.                                      Other Important Terms.

 

a.                                      Notices.  All notices, requests,
consents, claims, demands, waivers and other communications hereunder shall be
in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt); (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested); (c) on
the date sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next business day if sent after normal business hours of the recipient or (d) on
the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid.  Such communications must be sent to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this
Section 6.a):

 

If to Karlsson:

 

The Karlsson Group, Inc.
18 Ozone Avenue
Venice, CA  90291
Facsimile:  310-933-0262
Email:  sevenciel@ca.rr.com
Attention:  Michael Stone

 

5

--------------------------------------------------------------------------------


 

with a copy, which shall not constitute notice, to:

 

Law Offices of Richard C. Weisberg
33 Derwen Road
Bala Cynwyd, PA  19004
Facsimile  215-689-1504

Email:  weisberg@weisberg-law.com
Attention:  Mr. Richard Weisberg

 

 

 

If to the Company or Prospect:

 

Prospect Global Resources, Inc.
1621 18th Street, Suite 260
Denver, CO  80202
Facsimile:  720-294-0402
Email:  DBarber@prospectGRI.com

Attention:  Mr. Damon Barber

 

 

 

with a copy, which shall not constitute notice, to:

 

Eisner, Kahan & Gorry, P.C.
9601 Wilshire Boulevard, Suite 700
Beverly Hills,  CA 90210
Facsimile:  310-855-3201
Email:  meisner@eisnerlaw.com
Attention:  Mr. Michael Eisner

 

b.                                      Construction; Representation by
Counsel.  The Parties acknowledge and agree that they have been represented and
advised by counsel in connection with the negotiation and preparation of this
Royalty Agreement, and this Royalty Agreement shall be deemed to have been
drafted jointly by the Parties, notwithstanding that one Party or the other may
have performed the actual drafting hereof.  This Royalty Agreement shall be
construed and interpreted in accordance with the plain meaning of its language,
and not for or against any Party, and as a whole, giving effect to all the
terms, conditions and provisions hereof.  Whenever the context may require, any
provisions used in this Royalty Agreement shall include the corresponding
masculine, feminine, or neuter forms.

 

c.                                       Headings.  The headings in this Royalty
Agreement are for reference only and shall not affect the interpretation of this
Royalty Agreement.

 

d.                                      Severability.  If any provision of this
Royalty Agreement is held invalid or unenforceable, such decision shall not
affect the validity or enforceability of any other provision of this Royalty
Agreement, all of which other provisions shall remain in full force and effect.

 

e.                                       Merger.  This Royalty Agreement amends
the Original Agreement and First Amendment, and except as otherwise provided in
Section 12(b) of the Extension Agreement contains the entire agreement between
the Parties with respect to the transactions contemplated hereby, and supersedes
all prior negotiations, agreements, representations, warranties, commitments,
whether in writing or oral.  Except as otherwise provided in Section 3.e, this
Royalty Agreement may only be amended, modified or supplemented by an agreement
in writing signed by each Party hereto.  In the event of a conflict between the
terms and provisions of the Royalty Agreement and the terms and provisions of
the Original

 

6

--------------------------------------------------------------------------------


 

Agreement and First Amendment, the terms and provisions of this Royalty
Agreement shall govern.

 

f.                                        Successors and Assigns.  This Royalty
Agreement shall run with the land and be binding upon the successors and assigns
of the Company as owners of any of the land or real property interests described
as the AWP Area or the Replacement Areas and shall inure to the benefit of
Karlsson and its successors and assigns.

 

g.                                       Waiver.  No waiver by any Party of any
of the provisions hereof shall be effective unless explicitly set forth in
writing and signed by the Party so waiving.  No waiver by any Party shall
operate or be construed as a waiver in respect of any failure, breach or default
not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver.  No
failure to exercise, or delay in exercising, any right, remedy, power or
privilege arising from this Royalty Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

h.                                      Governing Law; Submission to
Jurisdiction.  This Royalty Agreement shall be governed by and construed in
accordance with the internal laws of the State of Arizona without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Arizona or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Arizona.  The Parties consent
to the sole and exclusive jurisdiction and venue in the Federal or State courts
in Arizona, and agree that all disputes based on or arising out of this Royalty
Agreement shall only be submitted to and determined by said courts, which shall
have sole and exclusive jurisdiction.

 

i.                                          Counterparts.  This Royalty
Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this Royalty
Agreement as of the date first set forth above.

 

 

 

THE COMPANY:

 

 

 

AMERICAN WEST POTASH, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title

 

 

 

State of California

)

 

) SS.

County of Los Angeles

)

 

On                           , 2014 before
me,                                     
                                                                       
personally appeared                  
                                                                    who proved
to me on the basis of satisfactory evidence to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

Signature

 

 

(Seal)

 

--------------------------------------------------------------------------------


 

 

KARLSSON:

 

 

 

THE KARLSSON GROUP, INC.,

 

an Arizona corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

State of California

)

 

) SS.

County of Los Angeles

)

 

On                                 , 2014 before me,
                                   
                                                                          
personally appeared                                                          
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

Signature

 

 

(Seal)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(Legal Description)

 

PART I (Fee Lands)

 

Parcel No. 1:

 

All right, title or interest to minerals located in Sections 25, 27, 29, 31, 33
and 35, in Township 17 North, Range 25 East of the Gila and Salt River Base and
Meridian, Apache County, Arizona.

 

EXCEPT for any title or rights to petrified wood, artifacts and fossils assigned
in instrument recorded December 28, 2010, in Document No. 2010-007258, Official
Records of Apache County, Arizona.

 

Parcel No. 2:

 

All right, title or interest to minerals located in Sections 30 and 34 in
Township 17 North, Range 25 East of the Gila and Salt River Base and Meridian,
Apache County, Arizona.

 

EXCEPT for any title or rights to petrified wood, artifacts and fossils assigned
in instrument recorded December 28, 2010, in Document No. 2010-007258, Official
Records of Apache County, Arizona.

 

Parcel No. 3:

 

All right, title or interest to minerals located in Section 32, Township 17
North, Range 25 East of the Gila and Salt River Base and Meridian, Apache
County, Arizona.

 

EXCEPT the Northwest quarter of the Northwest quarter thereof.

 

EXCEPT for any title or rights to petrified wood, artifacts and fossils assigned
in instrument recorded December 28, 2010, in Document No. 2010-007258, Official
Records of Apache County, Arizona.

 

10

--------------------------------------------------------------------------------


 

PART II (Mineral Leases)

 

 

Lessors

 

Lessee

 

Date of
Lease

 

TS

 

R

 

Sections (all –
except where noted)

 

Recorded
Lease Mem.
Doc. No.
(Apache
County)

James Gale;

Evelyn Lucking;

David Spurlock;

Ransom Spurlock;

Robert Spurlock;

Vincent Spurlock;

Nancy Winn

 

American West Potash, LLC

 

7/27/2011

 

17N

 

25E

 

1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23

 

2011-005754

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17N

 

26E

 

1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18N

 

26E

 

1, 3, 9, 11, 13, 15, 21, 23, 25, 27, 29 (SE/4 — 160 ac), 31, 33, 34 (SW/4 of
NW/4 — 40 ac), 35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19N

 

26E

 

13, 21, 23, 25, 27, 33, 35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20N

 

26E

 

21 (S/2 — 320 ac), 22 (S/2 — 320 ac), 23 (S of railroad — 375), 27 (N of
railroad — 50 ac), 28 (NE/4, E/2 of NW/4, NE/4 of SW/4 — 280 ac), 29 (S of I-40
— 440 ac), 31, 33 (W of Rio Puerco — 69 ac)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAP & Pop Family Ltd; 3MKJ, LP

 

American West Potash, LLC

 

7/27/2011

 

18N

 

25E

 

All of Sections 1, 3, 5, 9, 11, 13, 15, 17, 21, 23, 25, 27, 29, 33 and 35

 

2011-005753

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19N

 

25E

 

All of sections 13, 23, 25, 27, 33 and 35, together with those portions of
sections 1, 11, 15 and 21 lying south and east of the thread of the stream of
the Rio Puerco of the West and lying south of the southern limit of the
right-of-way of the Atlantic and Pacific

 

 

 

11

--------------------------------------------------------------------------------


 

Lessors

 

Lessee

 

Date of
Lease

 

TS

 

R

 

Sections (all –
except where noted)

 

Recorded
Lease Mem.
Doc. No.
(Apache
County)

 

 

 

 

 

 

 

 

 

 

Railroad together with the west half of the southwest quarter and the south half
of the northwest quarter of Section 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18N

 

26E

 

All of sections 5, 7, 17 and 19, together with the north half and the southwest
quarter of section 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19N

 

26E

 

All of sections 3, 5, 7, 9, 11, 15, 17, 19, 29 and 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20N

 

26E

 

All of Section 35 together with that portion of section 33 lying south and east
of the thread of the stream of the Rio Puerco of the West and lying south of the
southern limit of the right-of-way of the Atlantic and Pacific Railroad

 

 

 

12

--------------------------------------------------------------------------------


 

PART III (Permitted Lands)

 

Arizona State Land Department
Mineral Exploration Permit No.

 

Section

08-113470

 

17N 25E 32

08-113908

 

17N 26E 34

08-113909

 

17N 26E 24

08-113910

 

17N 26E 26

08-114001

 

19N 26E 34

08-114002

 

19N 26E 28

08-114003

 

19N 26E 26

08-114004

 

19N 26E 24

08-114005

 

19N 26E 22

08-114006

 

19N 26E 14

08-114007

 

19N 26E 12

08-114008

 

19N 26E 10

08-114009

 

19N 26E 04

08-114010

 

19N 26E 02

08-114119

 

18N 26E 10

08-114124

 

18N 26E 22

08-114127

 

18N 26E 28

08-114128

 

18N 26E 36

08-114129

 

18N 26E 34

08-114130

 

17N 26E 04

08-114132

 

18N 26E 02

08-114077

 

17N 26E 30

08-114078

 

17N 26E 20

08-114086

 

18N 26E 26

08-114155

 

17N 26E 18

08-114164

 

18N 26E 24

08-114188

 

17N 26E 08

08-114198

 

18N 26E 14

08-114199

 

18N 26E 16

08-114206

 

17N 26E 06

08-114208

 

17N 26E 16

08-114265

 

18N 27E 32

08-114274

 

18N 26E 32

08-114275

 

18N 25E 36

08-114502

 

16N 25E 02

08-115057

 

18N 27E 28

08-115060

 

18N 27E 20

08-115061

 

18N 27E 22

 

13

--------------------------------------------------------------------------------


 

RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:

 

Gerrit M. Steenblik
POLSINELLI PC
One East Washington Street, Suite 1200
Phoenix, AZ  85004

 

ROYALTY AGREEMENT

 

(Apache County Land & Ranch)

 

THIS ROYALTY AGREEMENT (“Royalty Agreement”), dated as of
                        , 2014, is made by and between Apache County Land &
Ranch, LLC, a Nevada limited liability company (the “Company”), and The Karlsson
Group, Inc., an Arizona corporation, (“Karlsson”) (sometimes referred to
collectively, as the “Parties,” and individually, as a “Party”) with reference
to the following facts and intentions:

 

RECITALS

 

H.                                   The Company is a wholly-owned subsidiary of
Prospect Global Resources, Inc., a Delaware corporation (“Prospect”);

 

I.                                        The Company owns the land and other
real property interests that are described on the attached Exhibit “A;”

 

J.                                        Effective as of May 30, 2012, Prospect
and Karlsson entered into that certain Membership Interest Purchase Agreement
(the “Purchase Agreement”) whereby Prospect purchased, and Karlsson sold, all of
Karlsson’s limited liability company membership interests (the “Membership
Interests”), representing fifty percent (50%) of the total limited liability
company membership interests, in American West Potash, LLC, a Delaware limited
liability company (“AWP”) and Prospect executed and delivered various documents
in order to evidence and secure the obligation to pay the purchase price and
other obligations;

 

K.                                   As partial consideration for the sale of
the Membership Interests and concurrently with the execution of the Purchase
Agreement, AWP and Karlsson entered into an Additional Consideration Agreement
(the “Original Agreement”) pursuant to which Prospect agreed to cause the
Company to grant to Karlsson additional consideration for the sale, to be paid
as a percentage of the Gross Sales of Authorized Minerals (as defined
respectively below) from AWP’s land and other real property interests and as a
percentage of royalties received by the AWP from HNZ Potash, LLC, a Delaware
limited liability company (“HNZ”);

 

L.                                     On April 15, 2013, AWP, Karlsson and the
Company entered into an Amendment to the Original Agreement pursuant to which
the Company agreed that the additional consideration for the sale would also be
paid as a percentage of the Gross Sales of Authorized

 

14

--------------------------------------------------------------------------------


 

Minerals (as defined respectively below) from the Apache Lands as defined below
(the “First Amendment”); and

 

M.                                 On or about December     , 2013 the Parties
entered into the Fourth Extension Agreement (the “Extension Agreement”) with
respect to the payment and performance of their obligations arising out of the
Purchase Agreement by Prospect, the Company and other Affiliates (as defined
below).

 

N.                                    Upon the terms and conditions set forth in
this Royalty Agreement the parties intend to hereby to further amend the
Original Agreement and First Amendment, to cause the Additional Consideration
payable for the sale of the Membership Interests with respect to the Apache
Lands to be paid in the form of the Royalty described below, and to cause the
Company’s obligation to pay the Royalty to be recorded or filed in the public
records as a Royalty Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto hereby agree as follows:

 

AGREEMENT

 

7.                                      Recitals Incorporated.  The foregoing
Recitals are incorporated herein by reference.

 

8.                                      Definitions.

 

a.                                      “Affiliates” shall mean collectively
(i) Prospect, AWP and Prospect Global Resources, Inc., a Nevada corporation;
(ii) any other person or entity that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Company or any of the foregoing Affiliates; (iii) any joint venture to which the
Company or any of the foregoing Affiliates is a party; and (iv) any successor or
assign of the Company or any of the foregoing Affiliates, but as to clauses
(iii) and (iv) solely to the extent that such joint venture, successor or assign
acquires the interests of the Company or any of the other foregoing Affiliates
in the Authorized Minerals.  The term “control” (including the terms “controlled
by” and “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a person or entity, whether through the ownership of voting
securities, by contract or otherwise.

 

b.                                      “Authorized Minerals” shall mean all
potash and rock salt naturally occurring within potash deposits which is known
to exist or which is hereafter discovered to exist in and under the Apache Lands
(defined below) and is extracted, mined, processed or produced by underground
mining, solution mining or other mining methods and sold from the lands and real
property interests that are more particularly described as the Apache Lands,
whether now existing or hereafter developed or invented, including but not
limited to any and all such minerals that are mined, extracted, processed or
produced and sold from or as a result of any permit, lease or mineral lease
issued in favor of the Company or any of its Affiliates by the Arizona State
Land Department or by any other landowner.

 

15

--------------------------------------------------------------------------------


 

c.                                       “Apache Lands” means the land and other
real property interests legally described on Exhibit “A” attached hereto, as
such Apache Lands may be modified pursuant to the provisions of Section 3.e
below.

 

d.                                      “Gross Sales” shall mean a sum
calculated based on tons of Authorized Minerals actually sold during a calendar
quarter at the actual average quarterly per ton sales price received by the
Company during such calendar quarter on a weighted basis, whether such sales are
made pursuant to purchase orders, off-take agreements or otherwise.  In the case
of sales of Authorized Minerals sold under non-arms length contracts, “Gross
Sales” shall mean the fair market value of such Authorized Minerals without
deduction for any costs, expenses, liabilities or obligations paid or incurred
by the Company other than transportation from the point of shipment to market at
the mine (but not intra-mine transportation costs).  In the event of a sale made
pursuant to a long-term contract where a deposit is made, such deposit shall be
treated as a Gross Sale.

 

e.                                       “Potash Sharing Agreement” means that
certain Potash Sharing Agreement dated as of July 27, 2011, among the Company,
James Marlin Gale, Evelyn W. Lucking, David Glen Spurlock, Ransom Theodore
Spurlock, Robert H.W.W. Spurlock, Vincent Pride Spurlock, Nancy Elizabeth Winn
(collectively, the “SL Group”), American General Life Insurance Company, a Texas
corporation (“AIG”) and Pap and Pop Family Ltd., a Texas limited partnership,
and 3MKJ LP, a Texas limited partnership (collectively, the “Hortenstine
Group”).

 

9.                                      Grant of Royalty.

 

a.                                      In accordance with the terms and
conditions of the Original Agreement as amended by the First Amendment and this
Royalty Agreement the Company has granted, sold and conveyed and by these
presents does grant, sell and convey unto Karlsson (i) an undivided two percent
(2%) of one hundred percent (100%) of the Gross Sales of all Authorized Minerals
sold by the Company from the Apache Lands plus (ii) an amount equal to
twenty-five percent (25%) of all amounts received by the Company from HNZ
pursuant to the Agreement dated April 23, 2012 by and between HNZ and AWP (the
“HNZ Royalties”), a copy of which is attached to the Original Agreement
(collectively, the “Royalty”).

 

b.                                      Any Royalty paid pursuant to this
Royalty Agreement shall be pari passu with payment of a royalty of not more than
1% of its Gross Sales of Authorized Minerals to each of Buffalo Management LLC
and Grand Haven Energy, LLC and its obligations to the SL Group, AIG and the
Hortenstine Group under the Potash Sharing Agreement (collectively, the “Other
Royalty Holders”).

 

c.                                       The Royalty shall be calculated
quarterly as of the last day of March, June, September and December; provided,
however, that a Royalty, if any, paid upon written off receivables shall be
credited to the next calendar quarter.  Royalty payments for each preceding
calendar quarter shall be paid in arrears within forty-five (45) days of the end
of each of June, September, and December and within ninety (90) days of the end
of each March, by the Company to Karlsson.

 

16

--------------------------------------------------------------------------------


 

d.                                      The Royalty shall be paid in U.S.
dollars, without demand, notice, setoff or reduction, by wire transfer in good
and immediately available U.S. funds to such account or accounts as the Karlsson
may from time to time designate in writing.

 

e.                                       The Company may, in the good faith
exercise of its reasonable discretion, modify and amend its existing leases
applicable to the Apache Lands and release portions of the Apache Lands (the
“Released Areas”) from such leases and/or replace such Released Areas with other
real property owned by the applicable lessors (the “Replacement Areas”) on which
the Company will in the immediate future conduct mining of Authorized Minerals
and in connection therewith shall add any such Replacement Areas to the Apache
Lands and remove any such Released Areas from the Apache Lands.

 

f.                                        Concurrently with each quarterly
payment, the Company shall cause to be provided to Karlsson (i) a quarterly
statement setting forth for that quarter the finished tons of all Authorized
Minerals, the Company’s Gross Sales and the HNZ Royalties received by the
Company; (ii) the payments made to the Other Royalty Holders; and (iii) the
calculation of the Royalty payable to Karlsson.

 

g.                                       In addition to the quarterly
statements, within ninety (90) days after the end of each March, the Company
shall provide an audited annual report of all of its operations consisting of a
summary of the preceding year’s activities with respect to the Apache Lands
insofar as those activities are relevant to the calculation of the Royalty.

 

h.                                      The following events shall be deemed to
be “Reportable Events:” (i) the acquisition of an interest in any land or other
real property interests by the Company or any of its Affiliates; (ii) the
release of any Released Areas and the acquisition of any Replacement Areas;
(iii) any modification to any existing leases, licenses, permits or other
agreements pertaining to Authorized Minerals, whether in the name of the Company
or any of its Affiliates; and (iv) any change of an operator that is engaged in
extracting, mining, processing or producing Authorized Minerals (an
“Operator”).  Within thirty (30) days after each Reportable Event the Company
shall provide Karlsson with a reasonable written description of the event.

 

i.                                          Any Royalty payment that is not paid
when due shall accrue interest at an annual rate equal to the prime rate as
published in the Wall Street Journal plus 5%, compounded monthly, which shall be
payable on demand.

 

j.                                         Nothing herein shall be deemed to
create any ownership interests of Karlsson in the Authorized Minerals or the
Apache Lands or in any other real property owned, leased, or otherwise subject
to a license, permit or other agreement benefitting the Company.

 

10.                               Representations and Warranties.  The Company
hereby represents and warrants to Karlsson that as of the date of this Agreement
(a) the Company is duly formed, validly existing and in good standing and has
all requisite power and authority to enter into and perform its obligations
under this Royalty Agreement; (b) the consummation of the transactions
contemplated by this Royalty Agreement will not violate nor be in conflict with
any provision of the Company’s certificate of formation, limited liability
company agreement, or any agreement or instrument, to which the Company is a
party or is bound, or any judgment, decree, order, writ,

 

17

--------------------------------------------------------------------------------


 

injunction, statute, rule or regulation applicable to the Company; (c) the
execution, delivery and performance of this Royalty Agreement, and the
transactions contemplated hereby, have been duly and validly authorized by all
requisite action on the part of the Company; (d) neither the Company nor any of
its Affiliates except AWP owns any land, leasehold interest, license or permit
for the use of lands for the extracting, mining or processing of Authorized
Minerals; (e) the Company is in compliance in all material respects with all
material requirements of applicable law; and (f) any payment that the Company
was required to make, on or before the date hereof, to the Arizona State Land
Department with respect to the Apache Lands was made in full to such agency on
or before the due date applicable to such payment.

 

11.                               Books and Records/Inspection.  The Company
shall, and shall cause any Operator that enters into an agreement with the
Company or any of its Affiliates, to permit Karlsson and any of its authorized
representatives, at Karlsson’s cost and expense, to inspect the Company’s and
such Operator’s financial accounting records (including without limitation, any
records and data that are maintained electronically), and in conjunction with
such inspection to make copies and take extracts therefrom and to discuss with
the Company and such Operator the calculations of the Royalty and Gross Sales;
provided, however that such inspection shall take place at reasonable times
during normal business hours and not more often than once per calendar quarter. 
The Company shall cause that all of its books and records and those used by any
such Operator to calculate the Royalty and Gross Sales to be kept according to
the U.S. generally accepted accounting principles consistently applied.  In the
event that any Affiliate conducts mining operations on the Apache Lands to
extract, mine, process or produce and sell Authorized Minerals said Affiliate
shall also comply with the terms of this Section 5.

 

12.                               Other Important Terms.

 

a.                                      Notices.  All notices, requests,
consents, claims, demands, waivers and other communications hereunder shall be
in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt); (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested); (c) on
the date sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next business day if sent after normal business hours of the recipient or (d) on
the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid.  Such communications must be sent to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this
Section 6.a):

 

If to Karlsson:

 

The Karlsson Group, Inc.
18 Ozone Avenue
Venice, CA  90291
Facsimile:  310-933-0262
Email:  sevenciel@ca.rr.com
Attention:  Michael Stone

 

18

--------------------------------------------------------------------------------


 

with a copy, which shall not constitute notice, to:

 

Law Offices of Richard C. Weisberg
33 Derwen Road
Bala Cynwyd, PA  19004
Facsimile  215-689-1504

Email:  weisberg@weisberg-law.com
Attention:  Mr. Richard Weisberg

 

 

 

If to the Company or Prospect:

 

Prospect Global Resources, Inc.
1621 18th Street, Suite 260
Denver, CO  80202
Facsimile:  720-294-0402
Email:  DBarber@prospectGRI.com
Attention:  Mr. Damon Barber

 

 

 

with a copy, which shall not constitute notice, to:

 

Eisner, Kahan & Gorry, P.C.
9601 Wilshire Boulevard, Suite 700
Beverly Hills,  CA 90210
Facsimile:  310-855-3201
Email:  meisner@eisnerlaw.com
Attention:  Mr. Michael Eisner

 

b.                                      Construction; Representation by
Counsel.  The Parties acknowledge and agree that they have been represented and
advised by counsel in connection with the negotiation and preparation of this
Royalty Agreement, and this Royalty Agreement shall be deemed to have been
drafted jointly by the Parties, notwithstanding that one Party or the other may
have performed the actual drafting hereof.  This Royalty Agreement shall be
construed and interpreted in accordance with the plain meaning of its language,
and not for or against any Party, and as a whole, giving effect to all the
terms, conditions and provisions hereof.  Whenever the context may require, any
provisions used in this Royalty Agreement shall include the corresponding
masculine, feminine, or neuter forms.

 

c.                                       Headings.  The headings in this Royalty
Agreement are for reference only and shall not affect the interpretation of this
Royalty Agreement.

 

d.                                      Severability.  If any provision of this
Royalty Agreement is held invalid or unenforceable, such decision shall not
affect the validity or enforceability of any other provision of this Royalty
Agreement, all of which other provisions shall remain in full force and effect.

 

e.                                       Merger.  This Royalty Agreement amends
the Original Agreement and First Amendment, and except as otherwise provided in
Section 12(b) of the Extension Agreement contains the entire agreement between
the Parties with respect to the transactions contemplated hereby, and supersedes
all prior negotiations, agreements, representations, warranties, commitments,
whether in writing or oral.  Except as otherwise provided in Section 3.e, this
Royalty Agreement may only be amended, modified or supplemented by an agreement
in writing signed by each Party hereto.  In the event of a conflict between the
terms and provisions of the Royalty Agreement and the terms and provisions of
the Original

 

19

--------------------------------------------------------------------------------


 

Agreement and First Amendment, the terms and provisions of this Royalty
Agreement shall govern.

 

f.                                        Successors and Assigns.  This Royalty
Agreement shall run with the land and be binding upon the successors and assigns
of the Company as owners of any of the land or real property interests described
as the Apache Lands or the Replacement Areas and shall inure to the benefit of
Karlsson and its successors and assigns.

 

g.                                       Waiver.  No waiver by any Party of any
of the provisions hereof shall be effective unless explicitly set forth in
writing and signed by the Party so waiving.  No waiver by any Party shall
operate or be construed as a waiver in respect of any failure, breach or default
not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver.  No
failure to exercise, or delay in exercising, any right, remedy, power or
privilege arising from this Royalty Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

h.                                      Governing Law; Submission to
Jurisdiction.  This Royalty Agreement shall be governed by and construed in
accordance with the internal laws of the State of Arizona without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Arizona or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Arizona.  The Parties consent
to the sole and exclusive jurisdiction and venue in the Federal or State courts
in Arizona, and agree that all disputes based on or arising out of this Royalty
Agreement shall only be submitted to and determined by said courts, which shall
have sole and exclusive jurisdiction.

 

i.                                          Counterparts.  This Royalty
Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this Royalty
Agreement as of the date first set forth above.

 

 

 

THE COMPANY:

 

 

 

APACHE COUNTY LAND & RANCH, LLC,

 

a Nevada limited liability company

 

 

 

 

 

 

By:

 

 

Name:

 

Title

 

State of California

)

 

) SS.

County of Los Angeles

)

 

On                           , 2014 before me,
                                                                                                            
personally appeared
                                                                                                     
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

 

WITNESS my hand and official seal.

 

 

 

 

 

 

 

 

 

Signature

 

 

(Seal)

 

--------------------------------------------------------------------------------


 

 

KARLSSON:

 

 

 

THE KARLSSON GROUP, INC.,

 

an Arizona corporation

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

State of California

)

 

) SS.

County of Los Angeles

)

 

On                                 , 2014 before me,
                                                                                                            
personally appeared
                                                                                                     
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

 

WITNESS my hand and official seal.

 

 

 

 

 

 

 

 

 

Signature

 

 

(Seal)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

APACHE LAND LEGAL DESCRIPTION

 

Parcel No. 1:

 

The Northwest quarter of the Southeast quarter;  the Southwest quarter of the
Southeast quarter; the Northeast quarter of the Southwest quarter; the Southeast
quarter of the Southwest quarter and the South half of the North half of the
Northwest quarter of the Southwest quarter of Section 3, Township 17 North,
Range 26 East, of the Gila Salt River Base and Meridian, Apache County, Arizona;

 

EXCEPT ½ all oil, gas, coal and other hydrocarbon substances as reserved in Deed
recorded in Docket 14, page 556, records of Apache County, Arizona.

 

Parcel No. 2:

 

The Northwest quarter of the Southwest quarter of Section 9, Township 17 North,
Range 26 East, of the Gila Salt River Base and Meridian, Apache County, Arizona;

 

EXCEPT all oil, gas, coal or other hydro-carbon substances and all minerals
whatsoever as reserved in Deed recorded in Docket 143, page 512, records of
Apache County, Arizona.

 

Parcel No. 3:

 

The Northeast quarter of the Northeast quarter of Section 1, Township 17 North,
Range 26 East, of the Gila Salt River Base and Meridian, Apache County, Arizona;

 

EXCEPT all mineral and mineral rights in, on or under said land, including, but
not limited to oil, gas, coal, uranium, thorium or any other minerals, which are
or may be determined to be essential in the production of fissionable materials.

 

Parcel No. 4:

 

The Northeast quarter of the Southwest quarter of Section 1, Township 17 North,
Range 26 East, of the Gila Salt River Base and Meridian, Apache County;

 

EXCEPT all oil, gas, coal and hydrocarbon substances as reserved in Deed
recorded in Book 6 of Deeds, page 282, records of Apache County, Arizona;

 

EXCEPT ½ oil, gas, coal and hydrocarbon substances as reserved in Deed recorded
in Book 14 of Deeds, page 556, records of Apache County, Arizona;

 

--------------------------------------------------------------------------------


 

EXCEPT 50% minerals, gas and other substances as reserved in Deed recorded in
Docket 165, page 319, records of Apache County, Arizona;

 

EXCEPT mineral and mineral rights as reserved in Deed recorded in Docket 185,
page 126 and Docket 195, page 231, records of Apache County, Arizona.

 

Parcel No 5:

 

The Southeast quarter of the Southeast quarter of Section 1, Township 17 North,
Range 26 East, of the Gila Salt River Base and Meridian, Apache County;

 

EXCEPT all oil, gas, coal and hydrocarbon substances as reserved in Deed
recorded in Book 6 of Deeds, page 282, records of Apache County, Arizona;

 

EXCEPT ½ oil, gas, coal and hydrocarbon substances as reserved in Deed recorded
in Book 14 of Deeds, page 556, records of Apache County, Arizona;

 

EXCEPT 50% minerals, gas and other substances as reserved in Deed recorded in
Docket 165, page 319, records of Apache County, Arizona;

 

EXCEPT mineral and mineral rights as reserved in Deed recorded in Docket 185,
page 126 and Docket 195, page 231, records of Apache County, Arizona.

 

Parcel No. 6:

 

The Northwest quarter of the Northwest quarter of Section 1, Township 17 North,
Range 26 East, of the Gila Salt River Base and Meridian, Apache County, Arizona;

 

EXCEPT all oil, gas, coal and other hydrocarbon substances and all minerals
whatsoever found or which may hereafter be found upon or under said land as
reserved by previous owners.

 

Parcel No. 7:

 

The Southwest quarter of the Northwest quarter of Section 1, Township 17 North,
Range 26 East, of the Gila Salt River Base and Meridian, Apache County, Arizona;

 

EXCEPT all oil, gas, coal and other hydrocarbon substances and all minerals
whatsoever found or which may hereafter be found upon or under said land as
reserved by previous owners.

 

--------------------------------------------------------------------------------


 

Parcel No. 8:

 

The Southeast quarter of the Northeast quarter of Section 1, Township 17 North,
Range 26 East, of the Gila Salt River Base and Meridian, Apache County;

 

EXCEPT all oil, gas, coal and hydrocarbon substances as reserved in Deed
recorded in Book 6 of Deeds, page 282, records of Apache County, Arizona;

 

EXCEPT ½ oil, gas, coal and hydrocarbon substances as reserved in Deed recorded
in Book 14 of Deeds, page 556, records of Apache County, Arizona;

 

EXCEPT 50% minerals, gas and other substances as reserved in Deed recorded in
Docket 165, page 319, records of Apache County, Arizona;

 

EXCEPT all mineral and mineral rights as reserved in Deed recorded in Docket
185, page 126 and Docket 195, page 231, records of Apache County, Arizona.

 

Parcel No. 9:

 

The East half of the Southwest quarter of the Northeast quarter of Section 3,
Township 17 North, Range 26 East, of the Gila Salt River Base and Meridian,
Apache County, Arizona;

 

EXCEPT all oil, gas, coal or other hydro-carbon substances and all minerals
whatsoever as reserved in Deed recorded in Docket 143, page 512, records of
Apache County, Arizona.

 

Parcel No. 10:

 

The East half of the Southwest quarter of the Northwest quarter and The South
528 feet of the West half of the Southwest quarter of the Northwest quarter of
Section 3, Township 17 North, Range 26 East, of the Gila Salt River Base and
Meridian, Apache County, Arizona;

 

EXCEPT all oil, gas, coal or other hydro-carbon substances and all minerals
whatsoever as reserved in Deed recorded in Docket 143, page 512, records of
Apache County, Arizona.

 

Parcel No. 11:

 

The North 792 feet of the West half of the Southwest quarter of the Northwest
quarter of Section 3, Township 17 North, Range 26 East, of the Gila Salt River
Base and Meridian, Apache County, Arizona;

 

EXCEPT all oil, gas, coal or other hydro-carbon substances and all minerals
whatsoever as reserved in Deed recorded in Docket 143, page 512, records of
Apache County, Arizona.

 

--------------------------------------------------------------------------------


 

Parcel No. 12:

 

The South half of the Northwest quarter of the Southwest quarter of Section 3,
Township 17 North, Range 26 East, of the Gila Salt River Base and Meridian,
Apache County, Arizona; (also known as the South half of Parcel 729)

 

EXCEPT all oil, gas, coal or other hydro-carbon substances and all minerals
whatsoever as reserved in Deed recorded in Docket 143, page 512, records of
Apache County, Arizona.

 

Parcel No. 13:

 

The Southeast quarter of the Southeast quarter of Section 3, Township 17 North,
Range 26 East, of the Gila Salt River Base and Meridian, Apache County, Arizona;
(also known as Parcel 733)

 

EXCEPT all oil, gas, coal or other hydro-carbon substances and all minerals
whatsoever as reserved in Deed recorded in Docket 143, page 512, records of
Apache County, Arizona.

 

Parcel No. 14:

 

The East half of the Northeast quarter of Southeast quarter and The South 528
feet of the West half of the Northeast quarter of the Southeast quarter of
Section 3, Township 17 North, Range 26 East, of the Gila Salt River Base and
Meridian, Apache County, Arizona;

 

EXCEPT all oil, gas, coal or other hydro-carbon substances and all minerals
whatsoever as reserved in Deed recorded in Docket 143, page 512, records of
Apache County, Arizona.

 

Parcel No. 15:

 

The North 729 feet of the West half of the Northeast quarter of the Southeast
quarter of Section 3, Township 17 North, Range 26 East, of the Gila Salt River
Base and Meridian, Apache County, Arizona;

 

EXCEPT all oil, gas, coal or other hydro-carbon substances and all minerals
whatsoever as reserved in Deed recorded in Docket 143, page 512, records of
Apache County, Arizona.

 

Parcel No. 16:

 

The Southeast quarter of the Northeast quarter of Section 3, Township 17 North,
Range 26 East, of the Gila Salt River Base and Meridian, Apache County, Arizona;
(also known as of Parcel 725)

 

EXCEPT all oil, gas, coal or other hydro-carbon substances and all minerals
whatsoever as reserved in Deed recorded in Docket 143, page 512, records of
Apache County, Arizona.

 

--------------------------------------------------------------------------------


 

Parcel No. 17:

 

The Northwest quarter of the Northwest quarter of Section 9, Township 17 North,
Range 26 East, of the Gila Salt River Base and Meridian, Apache County, Arizona;

 

EXCEPT all oil, gas, coal or other hydro-carbon substances and all minerals
whatsoever as reserved in Deed recorded in Docket 143, page 512, records of
Apache County, Arizona.

 

Parcel No. 18:

 

The Southeast quarter of the Southwest quarter of Section 31, Township 18 North,
Range 28 East, of the Gila Salt River Base and Meridian, Apache County, Arizona;

 

EXCEPT all oil, gas, coal and minerals, whatsoever, already found or which may
hereafter be found, upon or under said land as reserved in Deed recorded in Book
31 of Deeds, page 595, records of Apache County, Arizona.

 

Parcel No. 19:

 

The South half of the North half of the Southeast quarter and the South half of
the Southeast quarter of Section 33, Township 18 North, Range 28 East, of the
Gila Salt River Base and Meridian, Apache County, Arizona;

 

EXCEPT all oil, gas, coal and minerals, whatsoever, already found or which may
hereafter be found, upon or under said land as reserved in Deed recorded in Book
31 of Deeds, page 595, records of Apache County, Arizona.

 

Parcel No. 20:

 

The Southeast quarter of the Southeast quarter of Section 33, Township 18 North,
Range 26 East of the Gila and Salt River Base and Meridian, Apache County,
Arizona;

 

EXCEPT all oil, gas, coal and other hydrocarbon substances and all minerals
whatsoever found or which may hereafter be found upon or under said land as
reserved or conveyed by out prior owners.

 

Parcel No. 21:

 

The Southeast quarter of the Southwest quarter of Section 31, Township 18 North,
Range 28 East, of the Gila and Salt River Base and Meridian, Apache County,
Arizona;

 

--------------------------------------------------------------------------------


 

EXCEPT all oil, gas, coal and minerals, whatsoever, already found or which may
hereafter be found, upon or under said land as reserved in Deed recorded in Book
31 of Deeds, page 595, records of Apache County, Arizona.

 

Parcel No. 22:

 

The Southwest quarter of the Southwest quarter of Section 3, Township 17 North,
Range 26 East of the Gila Salt River Base and Meridian, Apache County, Arizona;

 

EXCEPT oil, gas and minerals as reserved in Deed recorded in Docket 14,
page 556, records of Apache County, Arizona.

 

--------------------------------------------------------------------------------

 